     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 1 of 38 Page ID #:713



       Trenton K. Kashima (State Bar No. 291405)
 1     TKashima@sommerspc.com
       SOMMERS SCHWARTZ, P.C.
 2     402 West Broadway, Suite 1760
       San Diego, CA 92101
 3     Telephone: (619) 762-2125
       Facsimile: (619) 762-2127
 4
       Jack L. Siegel (*pro hac vice)
 5     jack@siegellawgroup.biz
       Stacy W. Thomsen (State Bar No. 274282)
 6     stacy@siegellawgroup.biz
       SIEGEL LAW GROUP, PLLC
 7     4925 Greenville Avenue, Suite 600
       Dallas, Texas 75206
 8     Telephone: (214) 790-4454
 9
10     Counsel for Plaintiff and Proposed Class and Collective Members

11                                      UNITED STATES DISTRICT COURT

12                                    CENTRAL DISTRICT OF CALIFORNIA

13      SEJUN PARK, individually and                     Case No.: 2:20-cv-08901-MWF-AGR
        on behalf of all other similarly situated,
14
                       Plaintiff,                        FIRST AMENDED FLSA
15      v.                                               COLLECTIVE ACTION/ CLASS
                                                         ACTION COMPLAINT
16      UNUM GROUP CORPORATION, a
        Delaware corporation; UNUM LIFE
17      INSURANCE COMPANY OF AMERICA,                    JURY DEMAND
        a Maine corporation,
18
                       Defendants.
19
20
21
22
23
24
25
26
27
28


                  FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 2 of 38 Page ID #:714




 1
              Plaintiff Sejun “Peter” Park (hereinafter “Plaintiff”), individually and on behalf of all others
 2
       similarly situated, by and through his attorneys, hereby brings this First Amended Collective/Class Action
 3
       Complaint against Defendants Unum Group Corporation, a Delaware corporation, Unum Life Insurance
 4
       Company of America, a Maine corporation (collectively “Defendants”), and states as follows:
 5
                                                   INTRODUCTION
 6
              1.      This is a collective and class action brought for violations of the Fair Labor Standards Act
 7
       of 1938, 29 U.S.C. § 201, et seq. (“FLSA”); California Labor Code (“Labor Code”); the California
 8
       Industrial Welfare Commission Wage Order No. 4; and the California Business & Professional Code
 9
       section 17200, et seq., as a FLSA § 216(b) collective action and California state-wide class action pursuant
10
       to Fed. R. Civ. P. 23(b)(3). Additionally, Plaintiff seeks civil penalties under the Private Attorneys General
11
       Act (“PAGA”), Cal. Labor Code § 2698, et seq.
12
              2.      Defendants are insurance companies that offer short-term and long-term disability
13
       insurance, as well as other insurance products, to groups and individuals around the world.1
14
              3.      Defendants provide third-party claims administration services for leave of disability and
15
       leave of absence claims to their customers.2
16
              4.      As third-party absence management claims administrators, Defendants’ core functions
17
       include processing disability and leave of absence claims within contractual timeframes.
18
              5.      Defendants employed Plaintiff and other non-managerial employees in its offices in
19
       Glendale, California to process disability claims within contractual time frames under various job titles
20
       that include the terms “Benefit Specialist” or “Disability Specialist” (collectively, “Claims Examination
21
       Employees”).
22
              6.      Defendants paid Plaintiff and other Claims Examination Employees on an hourly, non-
23
       exempt basis (“Hourly Claims Examination Employees” or “Associate Claims Examination Employees”3)
24
25
          1
            http://unumemarketing.com/annualreport/2018/about.html (last viewed on February 15,    20210).
26        2
            www.unum.com/legal-old/termsofuse; bit.ly/UnumClaimForm (last viewed September         24, 2020)
          3
             During the time Claims Examination Employees are paid on an hourly basis, their job titles have the
27     term “Associate” preceding the job title that they have once paid on a salary basis. For example, an
       individual would work under the job title of “Associate Disability Specialist” while being paid on an
28     hourly basis before being promoted to work under the job title of “Disability Specialist” once promoted
       to a salaried position.
                                                          1
                   FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 3 of 38 Page ID #:715




 1     during an initial training period during their first six to eighteen months of employment (“Training
 2     Period”).
 3             7.      Defendants paid Plaintiffs and other Claims Examination Employees on a salary, exempt
 4     basis (“Salaried Claims Examination Employees”) following the Training Period.
 5             8.      Defendants paid at least 40 of its Claims Examination Employees on an hourly basis during
 6     the last four years.
 7             9.      Defendants’ Hourly Claims Examination Employees regularly worked over 40 hours per
 8     work week.
 9             10.     Defendants’ Hourly Claims Examination Employees regularly worked over 8 hours per
10     workday.
11             11.     Defendants classified Hourly Claims Examination Employees as non-exempt from state
12     and federal overtime laws.
13             12.     Defendants actively discouraged Hourly Claims Examination Employees from accurately
14     recording the time that they worked if it would result in overtime payments.
15             13.     Because Defendants’ Hourly Claims Examination Employees were classified as non-
16     exempt, Defendants violated the FLSA by failing to pay them overtime when they worked over 40 hours
17     per workweek.
18             14.     Defendants paid at least 40 of its Claims Examination Employees on a salary basis during
19     the last four years.
20             15.     Defendants’ Salaried Claims Examination Employees regularly worked over 40 hours per
21     workweek.
22             16.     Defendants’ Salaried Claims Examination Employees regularly worked over 8 hours per
23     workday.
24             17.     Defendants classified its Salaried Claims Examination Employees as exempt from state
25     and federal overtime laws and did not pay them overtime when they worked over 40 hours in individual
26     workweeks or over 8 hours in individual workdays.
27             18.     Plaintiff and other Salaried Claims Examination Employees’ primary job duty consisted of
28     reviewing disability and leave of absence claims against predetermined guidelines to determine benefit

                                                           2
                     FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 4 of 38 Page ID #:716




 1     eligibility within contractual timeframes (“Claims Review Work”).
 2            19.     The Claims Review Work performed by Salaried Claims Examination Employees is non-
 3     exempt work.
 4            20.     Because Defendants’ Salaried Claims Examination Employees primarily performed non-
 5     exempt work, Defendants violated the FLSA and California law by failing to pay them overtime when
 6     they worked over 40 hours in individual workweeks or over 8 hours in individual workdays.
 7            21.     Defendants did not relieve Hourly Claims Examination Employees from all their work
 8     duties during their meal and rest periods.
 9            22.     Defendants did not relieve Salaried Claims Examination Employees from all their work
10     duties during their meal and rest periods.
11            23.     Defendants’ Hourly Claims Examination Employees regularly performed work duties
12     during their meal and rest breaks.
13            24.      Defendants’ Salaried Claims Examination Employees regularly performed work duties
14     during their meal and rest breaks.
15            25.     Defendants failed to provide regular meal and rest periods to Hourly Claims Examination
16     Employees as required under the relevant provisions of the California Labor Code and Industrial Welfare
17     Commission Order No. 4-2001 (“Wage Order”).
18            26.     Defendants failed to provide regular meal and rest periods to Salaried Claims Examination
19     Employees as required under the relevant provisions of the California Labor Code and Industrial Welfare
20     Commission Order No. 4-2001 (“Wage Order”).
21            27.     Plaintiff seeks a declaration that his rights, and the rights of the putative Class (defined
22     below), were violated, an award of unpaid wages, an award of liquidated damages, injunctive and
23     declaratory relief, attendant penalties, and an award of attorneys’ fees and costs to make them whole for
24     damages they suffered, and to ensure that they and future workers will not be subjected by Defendants’ to
25     such illegal conduct in the future.
26            28.     Plaintiff brings this action on behalf of himself and other Hourly Claims Examination
27     Employees, who, due to Defendant’s overtime reporting deterrence policy, were not paid all earned
28     overtime pay for time they worked in excess of forty (40) hours in individual workweeks in violation of

                                                           3
                    FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 5 of 38 Page ID #:717




 1     the FLSA and California law.
 2             29.     Plaintiff brings this action on behalf of himself and other Salaried Claims Examination
 3     Employees, who, due to Defendant’s uniform misclassification policy, were not paid all earned overtime
 4     pay for time they worked in excess of forty (40) hours in individual workweeks in violations of the FLSA.
 5             30.     Plaintiff also brings individual and class action claims under California law.
 6             31.     Plaintiff brings his state law claims pursuant to Fed. R. Civ. P. 23(b)(3) and 23(c)(4) for
 7     Defendants’ failure to pay him and other Hourly Claims Examination Employees for all earned overtime
 8     pay and other violations of California law.
 9             32.     Plaintiff also brings his state law claims pursuant to Fed. R. Civ. P. 23(b)(3) and 23(c)(4)
10     for Defendants’ failure to pay him and other Salaried Claims Examination Employees for all earned
11     overtime pay and other violations of California law.
12                                           JURISDICTION AND VENUE
13            33.      This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim pursuant to 29
14     U.S.C. §216(b), which provides that suit under the FLSA “may be maintained against any employer … in
15     any Federal or State court of competent jurisdiction.”
16            34.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
17     U.S.C. § 1367(a) because this claim arises from a common set of operative facts and is so related to the
18     claims within this Court’s original jurisdiction that they form a part of the same case or controversy.
19            35.      This Court has personal jurisdiction over Defendants because Defendants conducted
20     business in this State, had systematic and continuous ties with this state, and had agents and representatives
21     in this state. Thus, Defendants have sufficient minimum contacts with or otherwise purposefully avail
22     themselves of the markets in the State of California, or otherwise has sufficient contacts with this District
23     to justify them being fairly brought into court in this District.
24             36.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)-(d) because Plaintiff and the
25     putative Collective/Class members worked and were paid in this District and the obligations, liabilities, and
26     breaches complained of herein arose or occurred in this District. Defendants own, operate, and/or maintain
27     an office, transact business, employ Claims Examination Employees within the District, or otherwise are
28     found within the District. Defendants are within the jurisdiction of this Court for purpose of service of

                                                               4
                     FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 6 of 38 Page ID #:718




 1     process.
 2                                                     PARTIES
 3             37.     Plaintiff is a resident of Los Angeles, California, and signed a consent form to join this
 4     collective action lawsuit, which is attached as Exhibit A.
 5             38.     Plaintiff worked for Defendants as a Claims Examination Employee from December 2016
 6     to July 2019.
 7             39.     Plaintiff worked for Defendants as a Hourly Claims Examination Employee within the last
 8     three years.
 9             40.     Plaintiff worked for Defendants as a Salaried Claims Examination Employee within the
10     last three years.
11             41.     Plaintiff (like other Claims Examination Employees) was compensated on an hourly basis
12     before being shifted to a salary position after approximately eighteen months. At all times relevant,
13     Plaintiff typically worked approximately 40 or more hours per week and more than 8 hours per day.
14     Throughout his employment with Defendants, Plaintiff was required to work a substantial amount of
15     unpaid time, including overtime, as part of his job as a Claims Examination Employee. Plaintiff was
16     forced to work during his meal periods, and often did not receive any rest periods during a typical workday.
17             42.     Additional individuals were or are employed by Defendants as Hourly Claims Examination
18     Employees and Salaried Claims Examination Employees during the past four years and their consent
19     forms will also be filed in this case.
20             43.     Defendant, Unum Group Corporation, is an “active status” California corporation with a
21     service of process address listed as Corporation Service Company which will do business in California as
22     CSC – Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, California
23     95833 and a California Corporate Number of C2106692.
24             44.     Defendant, Unum Life Insurance Company of America, is an “active status” California
25     corporation with a service of process address listed as Corporation Service Company, doing business in
26     California as CSC – Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento,
27     California 95833 and a California Corporate Number of C0595749.
28             45.     At all times herein mentioned, Defendants’ acts and omissions proximately caused the

                                                            5
                     FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 7 of 38 Page ID #:719




 1     complaints, injuries, and damages alleged herein.
 2                                          GENERAL ALLEGATIONS
 3             46.     Defendants generally start employing Hourly Claims Examination Employees for a period
 4     of six to eighteen months in which they are paid on an hourly basis and are required to self-report their
 5     time.
 6             47.     The first nine weeks is spent in a classroom environment, followed by on the job training
 7     with a mentor. During this “training” period, the Associate Claims Examination Employees are paid on
 8     an hourly basis and are required to self-report the time that they worked.
 9             48.     Once promoted, the Associate Claims Examination Employee become Salaried Claims
10     Examination Employees.
11             49.     Once they become Salaried Claims Examination Employees, Claims Examination
12     Employees are paid on a salary basis without overtime.
13             50.     Both Associate Claims Examination Employees and Salaried Claims Examination
14     Employees receive performance-based bonuses, based on the success of the company and the outcome of
15     the Claims Examination Employee’s performance reviews. Since late 2018, these performance-based
16     bonus have been paid on a quarterly basis.
17             51.     Despite being converted from hourly pay to salaried compensation, Salaried Claims
18     Examination Employeesperform the same essential job tasks performed by Associate Claims Examination
19     Employees and work similar hours.
20             52.     During his employment with Defendants, Plaintiff primarily performed Claims Review
21     Work.
22             53.     During his employment with Defendants, Plaintiff was not required to hold a degree from
23     a college or university in order to perform Claims Examination Work.
24             54.     During his employment with Defendants, Plaintiff’s job duties did not include regularly
25     directing the work of two or more employees.
               55.    During his employment with Defendants, Plaintiff did not have the authority to hire, fire,
26
27     suspend or otherwise discipline any of Defendants’ other employees.

28

                                                            6
                     FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 8 of 38 Page ID #:720




              56.     During his employment with Defendants, Plaintiff’s primary job duty was not managing
 1
 2     Defendants’ business or any subdivision of Defendants’ business.

 3            57.     During his employment with Defendants, Plaintiff’s job duties were routine and rote and

 4     did not include the exercise of discretion and independent judgment with respect to matters of significance.
 5
              58.     During his employment with Defendants, Plaintiff could not waive or deviate from
 6
       Defendants’ established policies or procedures in performing Claims Review Work without prior
 7
       approval.
 8
 9            59.     During his employment with Defendants, Plaintiff’s job duties did not involve developing,

10     reviewing, or evaluating the business policies of Defendants or Defendants’ customers.
11            60.     During his employment with Defendants, Plaintiff’s job duties did not involve formulating,
12
       interpreting or implementing management policies for Defendants or Defendants’ customers.
13
              61.     During his employment with Defendants, Plaintiff’s job duties did not involve formulating,
14
15     interpreting or implementing operating practices for Defendants or Defendants’ customers.

16            62.     During his employment with Defendants, Defendants required Plaintiff to perform his job

17     duties in accordance with its corporate policies, procedures, guidelines, and guidelines embedded in
18
       Defendants’ computer software.
19
              63.      During his employment with Defendants, Plaintiffs’ job duties did not involve creating or
20
       drafting the corporate policies, procedures, and guidelines pertaining to Claims Review Work.
21
22            64.     During his employment with Defendants, Plaintiff’s job duties did not involve assessing

23     liability and assigning percentages of fault to parties, evaluating bodily injuries, negotiating final
24     settlements, or setting and adjusting reserves for claims.
25
              65.     During his employment with Defendants, Plaintiff’s job duties did not involve planning
26
       the short-term or long-term business objectives of Defendants or Defendants’ customers.
27
28            66.     Plaintiff and other Claims Examination Employees do not exercise independent judgment

                                                            7
                    FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
     Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 9 of 38 Page ID #:721




 1     or discretion with respect to matters significance in performing Claims Review Work.
 2            67.     Plaintiff and other Claims Examination Employees were not required to have a college or
 3     university degree to perform Claims Examination Work.
 4            68.     Plaintiff and other Claims Examination Employees did not have the authority to hire, fire,
 5     or discipline any of Defendants’ other employees.
 6            69.      Whether labeled as Associate Claims Examination Employees or Salaried Claims
 7     Examination Employees, Defendants’ Claims Examination Employees were “nonexempt” under
 8     California and federal law.
 9                                   Off-the-Clock Work and Unpaid Overtime
10            70.     Plaintiff and other Claims Examination Employees worked, on average, 45 to 70 hours in
11     a workweek. Accordingly, each Claims Examination Employee, whether labeled as an Associate Claims
12     Examination Employee or a Salaried Claims Examination Employee, was entitled to overtime. However,
13     Defendants’ timekeeping system was purposely designed to prevent both Associate Claims Examination
14     Employees and Salaried Claims Examination Employees from receiving overtime compensation.
15            71.     Defendants did not require their Salaried Claims Examination Employees to clock in/out
16     for their shifts and did not otherwise track the Salaried Claims Examination Employees’ work time
17     through any manual or computerized timekeeping system.
18            72.     As Associate Claims Examination Employees, Plaintiff and other Associate Claims
19     Examination Employees were required to self-report the number of hours worked. However, Defendants
20     knew that the time records submitted by Associate Claims Examination Employees were inaccurate.
21     Defendants rigidly scheduled Associate Claims Examination Employees for forty-hour workweeks, with
22     set beginning and ending periods and lunch breaks. Nevertheless, Defendants regularly assigned Associate
23     Claims Examination Employees with tasks that required them to work more than the forty hours they were
24     scheduled during a workweek.
25            73.     Despite assigning their Associate Claims Examination Employees with work that
26     necessitated overtime, Defendants actively discouraged Associate Claims Examination Employees from
27     reporting any deviations to the regularly scheduled hours, especially any overtime hours. Defendants
28     required senior management to approve any overtime reported by their Associate Claims Examination

                                                           8
                    FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 10 of 38 Page ID #:722




 1   Employees and regularly disciplined employees who did report overtime hours. Accordingly, Associate
 2   Claims Examination Employees were not able to report that they worked more than their scheduled hours.
 3          74.     Defendants, however, knew that Associate Claims Examination Employees were working
 4   more than their schedule eight-hour workdays and forty-hour workweeks. Defendants’ various systems
 5   tracked when an employee’s computer was in use, when an employee logged into and used various
 6   software programs, and submitted required activity logs. For example, Defendants maintained a system
 7   called “Navilink” to see when work assignments were completed. This program provided time-stamps
 8   for all work performed by all Claims Examination Employees. Defendants regular reviewed this system
 9   to track the productivity of their employees and knew or should have known that their Claims Examination
10   Employees were working overtime. Additionally, Defendants tracked when employees checked out
11   laptops to work from home after their shift.
12          75.     Despite knowing that Associate Claims Examination Employees worked outside their
13   assigned working hours and worked in excess of eight hours in a workday and forty hours in a workweek,
14   Defendants failed to pay Associate Claims Examination Employees for all the hours they worked at the
15   appropriate hourly rate. Instead, Defendants used a combination of strict managerial controls and a self-
16   reporting timekeeping system to underpay their Associate Claims Examination Employees.
17          76.     Similarly, when Associate Claims Examination Employees were promoted to Salaried
18   Claims Examination Employee positions, they still did not receive overtime. Defendants misclassified
19   Plaintiff and other Salaried Claims Examination Employees as “exempt” to avoid paying any overtime
20   wages. In doing so, Defendants failed to pay these Salaried Claims Examination Employees all the wages
21   due to them under the law.
22                                      Meal and Rest Period Violations
23          77.     Whether labeled as Associate Claims Examination Employees or Salaried Claims
24   Examination Employees, each Claims Examination Employee is entitled to meal and rest periods under
25   California and federal law. “State law obligates employers to afford their nonexempt employees meal
26   periods and rest periods during the workday.” Brinker Restaurant Corp. v. Superior Court, 53 Cal.4th
27   1004, 1018 (2012), citing Cal. Lab. Code, §§ 226.7, 512. “[A]n employer must relieve the employee of
28   all duty for the designated period, but need not ensure that the employee does no work.” Brinker, supra,

                                                        9
                  FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 11 of 38 Page ID #:723




 1   at 1034.
 2          78.     Under California law, an employer may not employ a person for a work period of more than
 3   five (5) hours without providing the employee with a meal period of not less than thirty (30) minutes, and
 4   may not employ an employee for a work period of more than ten (10) hours per day without providing the
 5   employee with a second meal period of not less than (30) minutes.
 6          79.     Under the federal law, in order to deduct an unpaid meal period from an employees’
 7   compensable time, an employee must also be completely relieved of his or her employment duties for the
 8   entire lunch break. 29 CFR 785.19(a) states:
 9          Bona fide meal periods. Bona fide meal periods are not work time. Bona fide meal periods
10          do not include coffee breaks or time for snacks. These are rest periods. The employee must
            be completely relieved from duty for the purposes of eating regular meals. Ordinarily 30
11          minutes or more is long enough for a bona fide meal period. A shorter period may be long
            enough under special conditions. The employee is not relieved if he is required to perform
12          any duties, whether active or inactive, while eating. For example, an office employee who
            is required to eat at his desk or a factory worker who is required to be at his machine is
13
            working while eating.
14
     (emphasis added).
15
            80.     Under California law, employers must also permit and authorize a paid ten-minute rest
16
     period for every four hours of work, or major fraction thereof.
17
            81.     Defendants, however, did not provide their Claims Examination Employees with a 30-
18
     minute meal period for every five hours worked. Instead, Defendants often required that Employees eat
19
     at their desks, to ensure that they could continue to work during their meals. Defendants further forced
20
     Associate Claims Examination Employees to report that they were not working during any meal period,
21
     for payroll purposes, despite the fact that they were not relieved of all work duties. Accordingly,
22
     Defendants did not pay the Claims Examination Employees for all hours worked.
23
            82.     Defendants were aware that Plaintiff and other Claims Examination Employees did not
24
     receive meal periods, but did not provide the Claims Examination Employees with an hour of premium
25
     pay at their regular rate of compensation for each workday that a meal period was not provided, as required
26
     by California law. Nor did they pay Claims Examination Employees for the time that they worked during
27
     such meal periods.
28
            83.     Defendants also had a consistent policy of failing to permit and authorize their Claims
                                                      10
                  FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 12 of 38 Page ID #:724




 1   Examination Employees, including Plaintiff, paid rest periods of at least ten minutes per four hours worked
 2   or major fraction thereof and fail to pay such employees one hour of pay at the employees regular rate of
 3   compensation for each workday that the paid rest period is not permitted and authorized, as required by
 4   California state wage and hour laws.
 5                             Failure to Pay Wage Premiums at the Regular Rate
 6          84.     Defendants paid Claims Examination Employees on a salary or hourly basis.
 7          85.     Defendants paid periodic bonuses to Claims Examination Employees for meeting certain
 8   performance goals.
 9          86.     These bonuses paid to Claims Examination Employees were formulaically determined and
10   were non-discretionary.
11          87.     Under FLSA, the regular rate is the “keystone” to calculating the overtime rate. Walling
12   v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419 (1945). It is “the hourly rate actually paid the
13   employee for the normal, nonovertime workweek for which he is employed.” 29 C.F.R. §778.108.
14          88.     No matter how an employee is paid—whether by the hour, by the piece, on a commission,
15   or on a salary—the employee’s compensation must be converted to an equivalent hourly rate from which
16   the overtime rate can be calculated. 29 C.F.R. §778.109. “The regular hourly rate of pay is determined
17   by dividing the employee’s total remuneration for employment (except statutory exclusions) in any
18   workweek by the total number of hours actually worked by the employee in that workweek for which such
19   compensation was paid.” Id.
20          89.     Defendants’ salary and bonus compensation did not fall within any of the statutory
21   exclusions from the regular rate as provided in 29 U.S.C. §§ 207(e)(1)-(8).
22          90.     An employee’s regular rate of pay is computed by reference to the number of hours the
23   commission payment is intended to compensate. 29 C.F.R. §778.117.
24
            This is true regardless of whether the commission is the sole source of the employee’s
25          compensation or is paid in addition to a guaranteed salary or hourly rate, or on some
            other basis, and regardless of the method, frequency, or regularity of computing,
26          allocating and paying the commission. It does not matter whether the commission
            earnings are computed daily, weekly, biweekly, semimonthly, monthly, or at some
27          other interval. The fact that the commission is paid on a basis other than weekly, and
28          that payment is delayed for a time past the employee's normal pay day or pay period,
            does not excuse the employer from including this payment in the employee’s regular
                                                         11
                  FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 13 of 38 Page ID #:725




             rate. Id.
 1
             91.     There is a statutory presumption that remuneration in any form must be included in the
 2
     regular rate calculation. The burden is on Defendants to establish that any payment should be excluded.
 3
     Thus, determining the regular rate starts from the premise that all payments made to Plaintiff for work
 4
     performed are included in the base calculation unless specifically excluded by statute.
 5
             92.     Even “[w]hen the commission is paid on a weekly basis, it is added to the employee’s other
 6
     earnings for that workweek (except overtime premiums and other payments excluded as provided in
 7
     section 7(e) of the Act), and the total is divided by the total number of hours worked in the workweek to
 8
     obtain the employee’s regular hourly rate for the particular workweek. The employee must then be paid
 9
     extra compensation at one-half of that rate for each hour worked in excess of the applicable maximum
10
     hours standard.” 29 C.F.R. §778.118.
11
             93.     Once the total amount of an employee’s “regular” compensation is deduced, “the
12
     determination of the regular rate becomes a matter of mathematical computation.” Walling v.
13
     Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 425 (1945). The regular rate must be expressed as
14
     an hourly rate because, although any method of compensating an employee is permitted, the FLSA
15
     imposes its overtime requirements in terms of hourly wages. Thus, if necessary, an employer must convert
16
     an employee’s wages to rate per hour to determine compliance with the statute.
17
             94.     Because Defendants’ compensation scheme failed to incorporate the regular rate of pay,
18
     Defendants failed to properly compensate Plaintiff and other Claims Examination Employees under the
19
     FLSA.
20
             95.     Similarly, under California law, overtime premium wages and premium wages for missed
21
     meal and rest periods are based on the regular rate of pay. Employees are entitled to no less than one and
22
     one-half times the regular rate of pay for work in excess of eight hours in one workday and forty hours
23
     in a workweek. Any work in excess of twelve hours in a workday shall be compensated at the rate of no
24
     less than twice the regular rate of pay for an employee.
25
             96.     The California Division of Labor Standards Enforcement Manual section 49.2.4.2 provides
26
     a reasonable formula for calculating overtime on a flat sum bonus. The flat sum bonus formula set forth
27
     in sections 49.2.4.2 and 49.2.4.3 of the Manual, which uses a divisor of straight time, instead of total hours
28
     worked to set the regular bonus rate, a multiplier of 1.5, rather than 0.5, to fix the bonus overtime due, and
                                                           12
                   FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 14 of 38 Page ID #:726




 1   produces “a premium based on bonus” that is necessary to avoid encouraging the use of overtime.
 2   Similarly, meal and rest break wage premiums should be calculated in the same manner.
 3          97.     Because Defendants’ compensation scheme failed to incorporate the California Division
 4   of Labor Standards Enforcement Manual formula for calculating their employees’ “regular rate,”
 5   Defendants failed to properly and fully compensate Plaintiff and other Claims Examination Employees
 6   under the California Labor Code.
 7                      Failure to Keep Accurate Time Records and Wage Statements
 8          98.     As noted above, Defendants required their Associate Claims Examination Employees to
 9   self-report their hours worked. Defendants did not keep any time records for its Salaried Claims
10   Examination Employees. Defendants knew that these employees were working off-the-clock, or were not
11   receiving overtime pay, due to inaccurate and incomplete time-clock records. Nevertheless, Defendants
12   maintained their inaccurate time-keeping policies and procedures.
13          99.     California law requires Defendants to keep payroll records showing the hours worked daily
14   by, and the wages paid to, employees. See Lab Code §1174. As the California Supreme Court noted, the
15   burden is on the employer to devise an accurate time-keeping system. See Troester v. Starbucks
16   Corporation, 5 Cal. 5th 829, 840-841, as modified on denial of reh'g (Aug. 29, 2018). Likewise, failing
17   to accurately account for and pay for all of the time actually worked by employees is a clear violation of
18   FLSA’s record keeping requirements. See 29 U.S.C. § 211(c).
19          100.    Defendants could have devised an accurate time-clock system. Indeed, Defendants’
20   systems already track their Claims Examination Employees’ work-related activities when logged into their
21   computer systems. Defendants could have easily used this information to ensure that their employees
22   were fully paid. Defendants could have also used a number of “off-the-shelf” time-clock systems to record
23   their Claims Examination Employees’ hours. But Defendants chose to maintain time-clock systems, and
24   other policies and procedures, which ensured that their Claims Examination Employees were not fully
25   compensated, in a bid to save on labor costs.
26          101.    As a result of their deficient time keeping records, Defendants knowingly did not
27   accurately report their Claims Examination Employees’ hours worked and rates paid on these Claims
28   Examination Employees’ wage statements in violation of California law. California Labor Code Section

                                                        13
                  FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 15 of 38 Page ID #:727




 1   226(a) provides, in pertinent part:
 2           Every employer shall… at the time of each payment of wages, furnish each of his or her
 3           employees… an accurate itemized wage statement in writing showing (1) Gross wages
             earned… (9) All applicable hourly rates in effect during the pay period and the
 4           corresponding number of hours worked at each hourly rate by the employee.

 5           102.    Further, California Labor Section 226(e)(1) states:

 6           An employee suffering injury as a result of a knowing and intentional failure by an
             employer to comply with subdivision (a) is entitled to recover the greater of all actual
 7
             damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one
 8           hundred dollars ($100) per employee for each violation in a subsequent pay period, not to
             exceed an aggregate penalty of four thousand dollars ($4,000) and is entitled to an award
 9           of costs and reasonable attorney's fees.
10   Defendants were well aware that they were under reporting the hours worked and rates earned on each
11   Claims Examination Employee’s wage statement, through their management of their employees and their
12   tracking of work-related tasks (including computer system logs). The inaccurate wage statements caused
13   confusion over whether Claims Examination Employees received all wages owed them. Accordingly,
14   Claims Examination Employees were injured by Defendants failure to comply with California law.
15                             Failure to Reimburse Necessary Business Expenses
16           103.    Defendants periodically allowed its Claims Examination Employee to work from outside
17   of their established offices. Remote work became mandatory during Covid-19. As such, Defendants
18   required Plaintiff and other Claims Examination Employees to use their own personal internet and phone
19   plans to conduct work tasks. Defendants did not reimburse Plaintiff and other Claims Examination
20   Employees for these necessary business expenses.
21           104.    California Labor Code Section 2802(a) requires an employer to “indemnify his or her
22   employee for all necessary expenditures or losses incurred by the employee in direct consequence of the
23   discharge of his or her duties, or of his or her obedience to the directions of the employer….” When
24   employees must use their personal phones or internet for work-related communications, employers must
25   pay some reasonable percentage of those phone bills even if employees incurred no extra expenses using
26   their cell phone for work.
27           105.    Defendants failure to reimburse Plaintiff and other Claims Examination Employees
28   resulted in injury.

                                                          14
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 16 of 38 Page ID #:728




 1    Defendants Unlawfully Benefitted From Their Claims Examination Employees’ Uncompensated
 2                                                      Work
 3          106.      At all relevant times, Defendants directed and directly benefited from the uncompensated
 4   work performed by their Claims Examination Employees.
 5          107.      At all relevant times, Defendants controlled the work schedules, duties, protocols,
 6   applications, assignments, and employment conditions of the Claims Examination Employees.
 7          108.      At all relevant times, Defendants were able to track the amount of time Claims Examination
 8   Employees spent starting up, logging in to, and logging out of Defendants’ computer and phone systems;
 9   however, Defendant failed to document, track, or pay Claims Examination Employees for all the work
10   they performed, including off-the-clock work.
11          109.      At all relevant times, Plaintiff was a non-exempt employee, subject to the requirements of
12   the FLSA and the California Labor Code.
13          110.      At all relevant times, Defendants used its attendance and adherence policies against its
14   Claims Examination Employees in order to pressure them into arriving early, staying late, and working
15   off-the-clock.
16          111.      At all relevant times, Defendants’ policies and practices deprived Claims Examination
17   Employees of wages owed for the pre-shift, meal periods, and post-shift work activities. Because
18   Defendants’ Claims Examination Employees typically worked 40 hours or more in a workweek, and more
19   than eight (8) hours per day, Defendants’ policies and practices also deprived them of overtime pay.
20          112.      Defendants knew or should have known that Plaintiff and other Claims Examination
21   Employees’ off-the-clock work was compensable under the law. Indeed, in light of the explicit DOL
22   guidance cited above, there is no conceivable way for Defendants to establish that it acted in good faith.
23          113.      As non-exempt employees, Defendants’ Claims Examination Employees were entitled to
24   full compensation for all overtime hours worked at a rate of 1.5 times their “regular rate” of pay.
25          114.      Because Defendants’ weekly pay period compensation scheme did not pay commissions
26   in the week in which they were earned, Defendants failed to properly compensate Plaintiff and other
27   Claims Examination Employees under the California Labor Code. See e.g., Peabody v. Time Warner
28   Cable, Inc., 59 Cal. 4th 662, 663 (Cal. 2014) (An employer may not attribute commission wages paid in

                                                          15
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 17 of 38 Page ID #:729




 1   one pay period to other pay periods in order to satisfy the minimum earnings prong of the commissioned
 2   employee exemption to the overtime requirement in Lab. Code, § 510).
 3          115.    The California Legislature has commanded that “all wages... ...earned by any person in any
 4   employment are due and payable twice during each calendar month, on days designated in advance by
 5   the employer as the regular paydays,” and further that “[a]ny work in excess of eight hours in one
 6   workday and any work in excess of 40 hours in any one workweek . . . shall be compensated at the
 7   rate of no less than one and one-half times the regular rate of pay for an employee.” (Lab. Code § 204 and
 8   § 510(a).) The Industrial Welfare Commission (IWC), however, is statutorily authorized to “establish
 9   exemptions from the requirement that an overtime rate of compensation be paid... ...for executive,
10   administrative, and professional employees, provided [inter alia] that the employee is primarily engaged in
11   duties that meet the test of the exemption, [and] customarily and regularly exercises discretion and
12   independent judgment in performing those duties...” (Lab. Code § 510(a)). None of the Claims
13   Examination Employees qualify for exemption from the above requirements.
14           116.   Pursuant to Cal. Lab. Code § 204, other applicable laws and regulations, and public policy,
15   an employer must timely pay its employees for all hours worked.
16           117.   Defendants maintained a uniform wage practice of paying the Claims Examination Employees
17   without regard to the true number of all hours worked, including overtime hours they worked. As set
18   forth herein, Defendants’ uniform policy and practice was to unlawfully and intentionally deny timely
19   payment of wages due for all hours worked at the minimum wage required, including the overtime
20   hours worked by the Plaintiff and Claims Examination Employees.
21                                   JOINT EMPLOYER ALLEGATIONS
22           118.   Under the FLSA, “employer” is defined as “any person acting directly or indirectly in the
23   interest of an employer in relation to an employee. 29 U.S.C. § 203(d).
24           119.   The definition of “employer” under the FLSA is not limited by the common law concept
25   of “employer,” and is to be given an expansive interpretation in order to effectuate the FLSA’s broad
26   remedial purposes. Real v. Driscoll Strawberry Assocs., 603 F.2d 748, 754 (9th Cir. 1979).
27           120.   Congress defined “employee” as “any individual employed by an employer,” 29 U.S.C. §
28   203(e)(1), describing this language as “the broadest definition that has ever been included in any one act.”

                                                         16
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 18 of 38 Page ID #:730




 1   United States v. Rosenwasser, 323 U.S. 360, 363 n.3, 65 S.Ct. 295, 89 L.Ed. 301 (1945) (quoting 81 Cong.
 2   Rec. 7657 (1937) (statement of Sen. Hugo Black)); Tony & Susan Alamo Found. v. Sec'y of Labor, 471
 3   U.S. 290, 300 n.21, 105 S.Ct. 1953, 85 L.Ed.2d 278 (1985) (same).
 4          121.   The determination of whether an employer-employee relationship exists does not depend
 5   on “isolated factors but rather upon the circumstances of the whole activity.” Rutherford Food Corp. v.
 6   McComb, 331 U.S. 722, 730, 67 S.Ct. 1473, 1477, 91 L.Ed. 1772 (1947). The touchstone is “economic
 7   reality.” Goldberg v. Whitaker House Cooperative, Inc., 366 U.S. 28, 33, 81 S.Ct. 933, 936, 6 L.Ed.2d
 8   100 (1961).
 9          122.   Two or more employers may jointly employ someone for purposes of the FLSA. Falk v.
10   Brennan, 414 U.S. 190, 195, 94 S. Ct. 427, 431, 38 L.Ed.2d 406 (1973).
11          123.   All joint employers are individually responsible for compliance with the FLSA. 29 C.F.R.
12   § 791.2(a) (1981).
13          124.   Regulations issued by the Department of Labor give the following examples of joint
14   employment situations:
15
                   (2) Where one employer is acting directly or indirectly in the interest of the other
16                 employer (or employers) in relation to the employee; or
17                 (3) Where the employers are not completely disassociated with respect to the
                   employment of a particular employee and may be deemed to share control of the
18                 employee, directly or indirectly, by reason of the fact that one employer controls,
                   is controlled by, or is under common control with the other employer.
19
20      29 C.F.R. § 791.2(b) (footnotes omitted).
21          125.   The ultimate question of whether a party is an “employer” is a legal issue. Bonnette v.
22   California Health & Welfare Agency, 704 F.2d 1465, 1469–70 (9th Cir. 1983).                The ultimate
23   determination must be based “upon the circumstances of the whole activity.” Id. at 1470 (citing
24   Rutherford Food Corp. v. McComb, 331 U.S. 722, 67 S.Ct. 1473, 1477, 91 L.Ed. 1772 (1947).
25          126.   Defendants Unum Group Corporation and Unum Life Insurance Company of America
26   entered into written agreements with the Claims Examination Employees.
27          127.   Defendants controlled the rate and method of wage payment for the Claims Examination
28   Employees. Defendants’ unilateral changes to the rate and method of payment were communicated by

                                                       17
               FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 19 of 38 Page ID #:731




 1   calling meetings with the Claims Examination Employees to inform them of the changes. Plausibly, by

 2   Defendants’ exercise of control, input, and responsibility over the rate and method of wage payment for

 3   Plaintiff, they meet the test for joint employer.

 4          128.    Defendants controlled and dictated when each Claims Examination Employee could take

 5   their meal and rest periods. Plausibly, by Defendants’ exercise of control, input, and responsibility over

 6   the Claims Examination Employees’ meal periods, they meet the test for joint employer.

 7          129.    Defendants maintained employment records in connection with the Claims Examination
     Employees. Furthermore, Defendants actively kept, updated, and maintained the Claims Examination
 8
     Employees’ payroll records, reports, agreements, and performance evaluations related to their
 9
     employment. Plausibly, by Defendants’ exercise of control, input, and responsibility over the Claims
10
     Examination Employees’ employment records, they meet the test for joint employer.
11
            130.    Defendants controlled the training, structure, and conditions of employment for Plaintiff.
12
     Plausibly, by Defendants’ exercise of control, input, and responsibility over the training, structure and
13
     conditions of employment of the Claims Examination Employees, they meet the test for joint employer.
14
            131.    Defendants were also responsible for the day-to-day supervision of Defendants’ Claims
15
     Examination Employees. Plausibly, by Defendants’ exercise of control, input, and responsibility over the
16
     day-to-day supervision of Claims Examination Employees, they meet the test for joint employer.
17
            132.    Defendants provided all the necessary tools, equipment, and materials used by the Claims
18
     Examination Employees. Specifically, they provided the computers, hardware, software, and telephones
19
     necessary for the Claims Examination Employees to perform their work. Plausibly, by Defendants
20
     providing all necessary tools, equipment, and materials used by the Claims Examination Employees, they
21
     meet the test for joint employer.
22
            133.    Defendants created and controlled the setting and monitoring of performance goals for the
23
     Claims Examination Employees. Plausibly, by Defendants’ exercise of control, input, and responsibility
24   over the setting and monitoring of performance goals of Plaintiff, they meet the test for joint employer.
25   Conde v. Open Door Mktg., LLC, 223 F. Supp. 3d 949, 967 (N.D. Cal. 2017) (finding multiple companies
26   and individual defendants were joint employers of sales and marketing workers).
27          134.    Defendants controlled the hiring and firing of Claims Examination Employees.
28   Specifically, Defendants had the authority to hire and fire Claims Examination Employees as they saw fit,

                                                         18
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 20 of 38 Page ID #:732




 1   and carried out the hiring and firing of Claims Examination Employees on a regular basis. Plausibly, by

 2   Defendants’ exercise of control, input, and responsibility over the hiring and firing of Claims Examination

 3   Employees, they meet the test for joint employer.

 4          135.    Regardless of which of the Defendants is viewed as having had the power to hire and fire,

 5   their power over the employment relationship by virtue of their overarching control over the purse strings

 6   was substantial, and thus each Defendant meets the test for joint employer. Bonnette, supra at 1470.

 7          136.    Regardless of any of the individual criteria for joint employer, as active business owners,
     Defendants also had complete economic control over the employment relationship. The fact that some
 8
     Defendants may not have exercised each and every aspect of the test for employer under the law, and may
 9
     have delegated some of the responsibilities to others, does not alter their status as employer; it merely
10
     makes them joint employers. Id.
11
            137.    Whether employers, or joint employers, each Defendant is nevertheless liable for the wage
12
     violations pleaded in this Complaint. Falk, supra; 29 C.F.R. § 791.2(a).
13
            138.    The above well-pleaded facts all support Plaintiff’s standing to sue each and every
14
     Defendant named herein as a joint employer and seek damages for the alleged violations under a joint
15
     employment theory. Conde v. Open Door Mktg., LLC, 223 F. Supp. 3d 949, 966 (N.D. Cal. 2017);
16
     Haralson v. United Airlines, Inc., 224 F. Supp. 3d 928, 940 (N.D. Cal. 2016).
17
                               FLSA COLLECTIVE ACTION ALLEGATIONS
18
            139.    Plaintiff bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on his own behalf
19
     and on behalf of the follow collectives:
20
                          Associate Claims Examination Employee FLSA Collective
21
            All individuals employed by Defendants as Claims Examination Employees in California
22          at any time in the last three years who were paid on an hourly basis and classified as
            non-exempt.
23
                           Salaried Claims Examination Employee FLSA Collective
24
            All individuals employed by Defendants as Claims Examination Employees in California
25          at any time in the last three years who were paid on an salary basis and classified as
            exempt.
26
27   (Collectively, the “FLSA Collectives”). Plaintiff reserves the right to amend this definition if necessary.
28          140.    Defendants are liable under the FLSA for, inter alia, failing to properly compensate

                                                         19
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 21 of 38 Page ID #:733




 1   Plaintiff and other similarly situated Claims Examination Employees.
 2          141.    Excluded from the proposed FLSA Collectives are Defendants’ executives, administrative,
 3   and professional employees, including computer professionals and outside sales persons.
 4          142.    Consistent with Defendants’ policy and pattern or practice, Plaintiff and the members of
 5   the FLSA Collectives were not paid premium overtime compensation when they worked beyond 40 hours
 6   in a workweek.
 7          143.    All of the work that Plaintiff and members of the FLSA Collectives performed was
 8   assigned by Defendants, and/or Defendants were aware of all of the work that Plaintiff and members of
 9   the FLSA Collectives performed.
10          144.    As part of their regular business practice, Defendants intentionally, willfully, and
11   repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Plaintiff and
12   members of the FLSA Collectives. This policy and pattern or practice includes, but is not limited to:
13                  a. willfully failing to pay its employees, including Plaintiff and the FLSA Collectives, for
14                     all hours worked, including premium overtime wages for all hours worked in excess of
                       40 hours per workweek; and
15
                    b. willfully failing to record all of the time that its employees, including Plaintiff and the
16                     FLSA Collectives, worked for Defendants’ benefit.
17          145.    Defendants are aware or should have been aware that federal law required them to pay
18   Plaintiff and the FLSA Collectives overtime premiums for all hours worked in excess of 40 hours per
19   workweek.
20          146.    Defendants failed to properly maintain timekeeping and payroll records pertaining to the
21   FLSA Collectives under the FLSA, 29 U.S.C. § 211(c).
22          147.    Defendants’ unlawful conduct was widespread, repeated, and consistent.
23          148.    A collective action under the FLSA is appropriate because the employees described above
24   are “similarly situated” to Plaintiff under 29 U.S.C. § 216(b). The employees on behalf of whom Plaintiff
25   brings this collective action are similarly situated because (a) they have been or are employed in the same
26   or similar positions; (b) they were or are performing the same or similar job duties; (c) they were or are
27   subject to the same or similar unlawful practices, policy, or plan; and (d) their claims are based upon the
28   same factual and legal theories.

                                                         20
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 22 of 38 Page ID #:734




 1          149.     The employment relationships between Defendants and every member of proposed FLSA
 2   Collectives are the same and differ only by name, location, and rate of pay. The key issues – the amount
 3   of uncompensated unpaid meal period time, the amount of off the clock work performed, and the regular
 4   rate owed to each employee – does not vary substantially among the members of the proposed FLSA
 5   Collectives.
 6          150.     There are many similarly situated current and former Claims Examination Employees who
 7   were underpaid in violation of the FLSA who would benefit from the issuance of a court-supervised notice
 8   of this lawsuit and the opportunity to join it.
 9          151.     This notice should be sent to the FLSA Collectives pursuant to 29 U.S.C. § 216(b).
10          152.     Those similarly situated employees are known to Defendants, are readily identifiable, and
11   can be located through Defendants’ records.
12          153.     Plaintiff estimates the proposed FLSA Collectives, including both current and former
13   employees over the relevant period will include several hundreds of workers. The precise number of
14   FLSA Collective members should be readily available from a review of Defendants’ personnel and payroll
15   records.
16                                 RULE 23 CLASS ACTION ALLEGATIONS
17          154.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on his own behalf and on
18   behalf of all similarly situated current and former employees of Defendants who are or were employed at
19   any time in the last four years. Plaintiff proposes the following class definitions:
20                             Associate Claims Examination Employee Class
21          All current and former Claims Examination Employees who worked for any Defendants
            at any time from September 28, 2016 through judgment, in California, and were paid on
22          an hourly basis.
23                              Salaried Claims Examination Employee Class
24          All current and former Claims Examination Employees who worked for any Defendants
            at any time from September 28, 2016 through judgment, in California, and were paid on
25          a salary basis.

26   (collectively, the “State Law Classes”). Plaintiff reserves the right to amend the putative class definition

27   if necessary.

28          155.     The Associate Claims Examination Employee Class has more than 40 members.

                                                          21
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 23 of 38 Page ID #:735




 1            156.   As a result, the Associate Claims Examination Employee Class is so numerous that joinder
 2   of all members is not practical.
 3            157.   The Salaried Claims Examination Employee Class has more than 40 members.
 4            158.   As a result, the Salaried Examination Employee Class is so numerous that joinder of all
 5   members is not practical.
 6            159.   Plaintiff shares the same interests as the putative State Law Classes and will be entitled
 7   under the California Labor Code to unpaid overtime compensation, attorneys’ fees and costs, and lost
 8   interest owed to them under nearly identical factual and legal standards as the remainder of the putative
 9   class.
10            160.   The putative State Law Classes meet the commonality requirement of Rule 23(a)(2)
11   because, during the relevant period, Defendants engaged in a common course of conduct that violated the
12   legal rights of Plaintiff and the State Law Classes. Individual questions that Plaintiff’s claims present, to
13   the extent any exist, will be far less central to this litigation than the numerous material questions of law
14   and fact common to the State Law Classes, including but not limited to:
15                   a. Whether Defendants engaged in a policy or practice of failing to pay each Class
                        member regular wages for each non-overtime hour worked.
16
                     b. Whether Defendants engaged in a policy or practice of failing to pay each Class
17                      member overtime compensation for each overtime hour worked;
18                   c. Whether the Salaried Claims Examination Employee Class primarily performed
19                      non-exempt work;

20                   d. Whether Defendants violated Labor Code sections 221 and 223 by making
                        unlawful deductions to Class members’ wages;
21
                     e. Whether Defendants violated Labor Code sections 226.2 and 226.7 by failing
22                      to permit and authorize paid rest periods;
23
                     f. Whether Defendants violated Labor Code section 204 by failing to pay earned
24                      wages within seven days of the end of the pay period;

25                   g. Whether Defendants failed to provide each Class member with at least one 30-
                        minute meal period on every workday of at least 5 hours and a second 30-
26                      minute meal period on every workday of at least 10 hours as required by the
27                      California Employment Law and Regulations;

28                   h. Whether Defendants violated sections 201 to 203 of the Labor Code by willfully
                        failing to pay all wages and compensation due each Class member who quit or
                                                        22
                 FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 24 of 38 Page ID #:736




                        who was discharged;
 1
                    i. Whether Defendants violated section 226 of the Labor Code by willfully failing
 2
                       to provide accurate itemized wage statements showing the number of hours
 3                     worked by each Class member and the corresponding hourly rate;

 4                  j. Whether Defendants violated sections 1174 and 1175 of the Labor Code and
                       the applicable Industrial Welfare Commission Orders by failing to maintain
 5                     records pertaining to when Class members began and ended each work period,
 6                     the total daily hours worked, and the total hours worked per pay period;

 7                  k. Whether Defendants violated section 510 of the Labor Code and the applicable
                       Industrial Welfare Commission Orders by failing to accurately calculate regular
 8                     rates of pay for overtime purposes;
 9                  l. Whether Defendants violated section 2208 of the Labor Code by willfully
                       failing to reimburse each Class member any reasonable business expenses
10
                       incurred;
11
                    m. Whether Defendants were unjustly enriched by the work and services
12                     performed by Class members without compensation;
13                  n. Whether Defendants engaged in unfair business practices in violation of
                       Business and Professions Code section 17200, et seq.; and
14
15                  o. Whether Defendants should be required to pay compensatory damages,
                       attorneys’ fees, penalties, costs, and interest for violating California state law.
16
            161.    The status of all individuals similarly situated to Plaintiff raises an identical legal question:
17
     whether Defendants’ Claims Examination Employees are entitled to back wages, including overtime.
18
            162.    The putative State Law Classes meet the typicality requirement of Rule 23(a)(3) because
19
     Plaintiff and the putative members of the State Law Classes were all employed by Defendants and
20
     performed their job duties without receiving wages, including overtime wages, owed for that work.
21
            163.    The putative State Law Classes meet the adequacy requirement of Rule 23(a)(4) because
22
     there is no apparent conflict of interest between Plaintiff and the putative members of the State Law
23
     Classes, and because Plaintiff’s attorneys have successfully prosecuted many complex class actions,
24
     including wage and hour class and collective actions, and will adequately represent the interests of Plaintiff
25
     and the putative members of the State Law Classes.
26
            164.    The putative State Law Classes meet the predominance requirement of Rule 23(b)(3),
27
     because issues common to the State Law Classes predominate over any questions affecting only their
28
     individual members, including but not limited to, those listed above.
                                                           23
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 25 of 38 Page ID #:737




 1          165.      The State Law Classes meet the superiority requirement of Rule 23(b)(3) because allowing
 2   the parties to resolve this controversy through a class action would permit a large number of similarly
 3   situated persons to prosecute common claims in a single forum simultaneously, efficiently, and without
 4   the unnecessary duplication of evidence, effort, or expense that numerous individual actions would
 5   engender.
 6          166.      Given the material similarity of the members of the State Law Classes’ claims, even if each
 7   State Law Class member could afford to litigate a separate claim, this Court should not countenance or
 8   require the filing of hundreds or even thousands of identical actions. Individual litigation of the legal and
 9   factual issues raised by Defendants’ conduct would cause unavoidable delay, a significant duplication of
10   efforts, and an extreme waste of resources. Alternatively, proceeding by way of a class action would
11   permit the efficient supervision of the State Law Classes’ claims, create significant economies of scale for
12   the Court and the parties, and result in a binding, uniform adjudication on all issues.
13          167.      Accordingly, a class action is an appropriate method for the fair and efficient adjudication
14   of this lawsuit and distribution of the common fund to which the State Law Classes are entitled.
15          168.      The books and records of Defendants are material to the State Law Classes’ claims because
16   they disclose the hours or portion of the hours worked by each member of the Class and the rate of pay
17   for that work.
18                           PAGA REPRESENTATIVE ACTION ALLEGATIONS
19          169.      On September 29, 2020, Plaintiffs gave written notice, via electronic submission, of
20   violation of various provisions of the California Labor Code as alleged in this complaint to the Labor and
21   Workforce Development Agency (“LWDA”) and Defendants.
22          170.      The LWDA did not provide notice of its intention to investigate Defendants’ alleged
23   violations within the 60-day statutory period. See Cal. Lab. Code § 2699.3(a).
24                                                    COUNT I
25                                VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
                                    FAILURE TO PAY OVERTIME WAGES
26                                (on behalf of Plaintiff and the FLSA Collectives)

27          171.      Plaintiff re-alleges and incorporates all previous paragraphs herein.

28          172.      At all times relevant to this action, Defendants were engaged in interstate commerce, or in

                                                           24
                 FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 26 of 38 Page ID #:738




 1   the production of goods for commerce, as defined by the FLSA.
 2          173.    At all times relevant to this action, Plaintiff and the FLSA Collectives were “employees”
 3   of Defendants within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.
 4          174.    This count arises from Defendants’ violations of the FLSA by failing to pay overtime to
 5   Plaintiff and the FLSA Collectives at one and one-half times their regular rates when they worked over
 6   40 hours in individual workweeks.
 7          175.    Plaintiff was not exempt from the overtime provisions of the FLSA.
 8          176.    Salaried Claims Examination Employees were not exempt from the overtime provisions of
 9   the FLSA.
10          177.    Plaintiff and members of the FLSA Collectives, by virtue of their job duties and activities
11   actually performed, are all non-exempt employees.
12          178.    Plaintiff was directed to work, and did work, over 40 hours in one or more individual
13   workweeks.
14          179.    Other members of the FLSA Collectives were directed to work, and did work, over 40
15   hours in one or more individual workweeks.
16          180.    During his employment as an Associate Claims Examination Employee, Defendants paid
17   Plaintiff on an hourly, non-exempt basis.
18          181.    Defendants paid other members of the Associate Claims Examination Employee FLSA
19   Collective on an hourly, non-exempt basis.
20          182.    During his employment as a Salaried Claims Examination Employee, Defendants paid
21   Plaintiff a salary and no overtime compensation.
22          183.    Defendants paid other members of the Salaried Claims Examination Employee FLSA
23   Collective a salary and no overtime compensation.
24          184.    Other members of the Salaried Claims Examination Employee FLSA Collective were paid
25   on an hourly, non-exempt basis, and were entitled to overtime for their overtime work.
26          185.    Defendants violated the FLSA by failing to pay overtime to Plaintiff at one and one-half
27   times his regular rate of pay when he worked over 40 hours in one or more individual workweeks during
28   his employment as an Associate Claims Examination Employee.

                                                         25
                 FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 27 of 38 Page ID #:739




 1           186.    Defendants violated the FLSA by failing to pay overtime to other Associate Claims
 2   Examination Employee FLSA Collective members at one and one-half times their regular rates of pay
 3   when they worked over 40 hours in one or more individual workweeks.
 4           187.    Defendants violated the FLSA by failing to pay overtime to Plaintiff at one and one-half
 5   times his regular rate of pay when he worked over 40 hours in one or more individual workweeks during
 6   his employment as a Salaried Claims Examination Employee.
 7           188.    Defendants violated the FLSA by failing to pay overtime to other Salaried Claims
 8   Examination Employee FLSA Collective members at one and one-half times their regular rates of pay
 9   when they worked over 40 hours in one or more individual workweeks.
10           189.    At all times relevant to this action, Defendants required Plaintiff and members of the FLSA
11   Collectives to perform off-the-clock work each shift, but failed to pay these employees the federally
12   mandated overtime compensation for this work.
13           190.    The off-the-clock work performed every shift by Plaintiff and the members of the FLSA
14   Collectives was an essential part of their jobs and these activities and the time associated with these
15   activities is not de minimis.
16           191.    In workweeks where Plaintiff and other members of the FLSA Collectives worked 40 hours
17   or more, the uncompensated off-the-clock work time and all other overtime should have been paid at the
18   federally mandated rate of 1.5 times each employee’s regularly hourly wage. 29 U.S.C. § 207.
19           192.    Defendants’ violations of the FLSA were knowing and willful. Defendants knew or could
20   have determined how long it took for their Claims Examination Employees to perform their off-the-clock
21   work. Further, Defendants could have easily accounted for and properly compensated Plaintiff and the
22   members of the FLSA Collectives for these work activities, but did not.
23           193.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act, each
24   employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional equal
25   amount in liquidated damages (double damages), plus costs and reasonable attorneys’ fees.
26                                              COUNT II
27                    VIOLATION OF CALIFORNIA LABOR CODE §§ 510, 1194, 1198
                       AND IWC WAGE ORDER 4 – FAILURE TO PAY OVERTIME
28                           (on behalf of Plaintiff and the State Law Classes)

                                                         26
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 28 of 38 Page ID #:740




 1          194. Plaintiff re-alleges and incorporates all previous paragraphs herein.
 2          195. At all relevant times, Defendants regularly and consistently maintained corporate policies
 3   and procedures designed to reduce labor costs by reducing or minimizing the amount of compensation
 4   paid to its employees, especially overtime compensation.
 5          196. At all relevant times, Plaintiff and the members of the State Law Classes regularly
 6   performed non-exempt work and were thus subject to the overtime requirements of California law.
 7          197. Labor Code §§ 510 and 1198 and Industrial Welfare Commission (“IWC”) Wage Order No.
 8   4 § 3(A) provide that: (a) employees are entitled to compensation at the rate of one and one-half times
 9   their regular rate of pay for all hours worked in excess of eight (8) hours in a workday up to twelve (12)
10   hours in a workday, in excess of forty (40) hours in a workweek, and for the first eight (8) hours of work
11   on the seventh (7th) consecutive day or a workweek; and (b) employees are entitled to compensation at the
12   rate of twice their regular rate of pay for all hours worked in excess of twelve (12) hours in a workday,
13   and in excess of eight (8) hours on the seventh (7th) consecutive day of work in a workweek.
14          198. At all relevant times, Plaintiff and the members of the State Law Classes regularly worked in
15   excess of eight (8) hours in a workday and/or in excess of forty (40) hours in a workweek.
16          199.    At all relevant times, Defendants failed and refused to pay Plaintiff and the members of the
17   State Law Classes for any and all hours actually worked in excess of the scheduled shift.
18          200.    Defendants intentionally, maliciously, fraudulently and with the intent to deprive Plaintiff and
19   the members of the State Law Classes of their ability to earn a living so as to reduce their labor costs,
20   knowingly and willingly implemented a scheme or artifice to avoid paying overtime by reducing the rate of
21   pay to Plaintiff and the members of the State Law Classes who worked overtime hours.
22          201. Plaintiff and the members of the State Law Classes were entitled to receive overtime
23   compensation at their lawful regular rate of pay, including the shift differential where applicable.
24   Defendants’ failure to pay lawful premium overtime wages, as alleged above, was a willful violation of
25   Labor Code §§ 510, 1198, and IWC Wage Order No. 4.
26          202. Wherefore, Plaintiff demands payment of the unpaid balance of the full amount of wages
27   due for unpaid time worked, as well as overtime premiums owing, including interest thereon, penalties,
28   reasonable attorneys’ fees, and costs of suit pursuant to Labor Code §§ 1194 and 1194.2 as a result of

                                                          27
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 29 of 38 Page ID #:741




 1   Defendants’ failure to pay for all time worked and such premium compensation, as is required under
 2   California law.
 3                                                COUNT III
                         VIOLATION OF CALIFORNIA LABOR CODE §§ 221 and 223
 4                                     UNLAWFUL DEDUCTIONS
                               (on behalf of Plaintiff and the State Law Classes)
 5
            203.       Plaintiff re-alleges and incorporates all previous paragraphs herein.
 6
            204. At all relevant times, Defendants regularly and consistently maintained corporate policies
 7
     and procedures designed to reduce labor costs by reducing or minimizing the amount of compensation
 8
     paid to its employees, especially overtime compensation.
 9
            205. Defendants made deductions from Plaintiff’s and the members of the State Law Classes’
10
     paychecks in the amount of the overtime premiums earned by the employee during the pay period so as
11
     to avoid paying overtime compensation.
12
            206. Labor Code § 221 provides it is unlawful for any employer to collect or receive from an
13
     employee any part of wages theretofore paid by employer to employee.
14
            207.       Labor Code § 223 provides that where any statute or contract requires an employer to
15
     maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while purporting to
16
     pay the wage designated by statute or by contract. Labor Code section 225 further provides that the
17
     violation of any provision of Labor Code §§ 221 and 223 is a misdemeanor.
18
            208.       As a result of the conduct alleged above, Defendants unlawfully collected or received from
19
     Plaintiff and the members of the State Law Classes part of the wages paid to their employees.
20
            209.       Wherefore, Plaintiff demands the return of all wages unlawfully deducted from the
21
     paychecks, including interest thereon, penalties, reasonable attorneys’ fees, and costs of suit pursuant to
22
     Labor Code §§ 225.5 and 1194.
23
24                                                COUNT IV
                        VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7 and 512
25                              FAILURE TO PROVIDE MEAL BREAKS
                               (on behalf of Plaintiff and the State Law Classes)
26
            210.       Plaintiff re-alleges and incorporates all previous paragraphs herein.
27
            211.       Labor Code § 512, and IWC Wage Order No. 7 § 11(A) and (B) provide that an employer
28
     may not employ a person for a work period of more than five (5) hours without providing the employee with
                                                        28
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 30 of 38 Page ID #:742




 1   a meal period of not less than thirty (30) minutes, and may not employ an employee for a work period of
 2   more than ten (10) hours per day without providing the employee with a second meal period of not less
 3   than (30) minutes.
 4          212.    At all relevant times, Plaintiff and the members of the State Law Classes consistently
 5   worked in excess of five (5) or ten (10) hours in a day.
 6          213.    At all relevant times, Defendants regularly required employees to perform work during
 7   their first and/or second meal periods without proper compensation. Defendants’ practice of requiring
 8   employees to perform work during their legally mandated meal periods without premium compensation
 9   is a violation of Labor Code §§ 226.7 and 512, and IWC Wage Order No. 7.
10          214.    Defendants purposefully elected not to provide meal periods to Plaintiff and the members
11   of the State Law Classes, and Defendants acted willfully, oppressively, and in conscious disregard of the
12   rights of Plaintiff and the members of the State Law Classes in failing to do so.
13          215.    Plaintiff is informed and believes Defendants did not properly maintain records pertaining
14   to when Plaintiff and the members of the State Law Classes began and ended each meal period, in violation
15   of Labor Code §1174 and IWC Wage Order No. 7 § 7(A).
16          216.    As a result of Defendants’ knowing, willful, and intentional failure to provide meal breaks,
17   Plaintiff and the members of the State Law Classes are entitled to recover one (1) additional hour of pay
18   at the employee’s regular rate of pay for each work day that a meal period was not provided, pursuant to
19   Labor Code § 226.7 and 1WC Wage Order No. 7 § 11(D), and penalties, reasonable attorneys’ fees, and
20   costs pursuant to Labor Code §§ 1194.
21          217.    Defendants’ wrongful and illegal conduct in failing to provide Plaintiff and the members
22   of the State Law Classes with meal breaks or to provide premium compensation, unless and until enjoined
23   by order of this Court, will continue to cause great and irreparable injury to Plaintiff and the members of
24   the State Law Classes in that Defendants will continue to violate these laws unless specifically ordered to
25   comply with the same. The expectation of future violations will require current and future employees to
26   repeatedly and continuously seek legal redress in order to gain compensation to which they are already
27   entitled. Plaintiff and the members of the State Law Classes have no other adequate remedy at law to
28   ensure future compliance with the laws alleged herein to have been violated.

                                                         29
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 31 of 38 Page ID #:743




 1          218. Wherefore, Plaintiff demands pursuant to Labor Code Section 227.7(b) that Defendants pay
 2   each Class member one additional hour of pay at the Class member’s regular rate of compensation for
 3   each work day that the meal period was not provided.
 4   ///
 5   ///
 6   ///
 7
                                                 COUNT V
 8                     VIOLATION OF CALIFORNIA LABOR CODE §§ 226 and 1174
                        FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
 9                            (on behalf of Plaintiff and the State Law Classes)
10          219.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
11          220.    Labor Code §§ 226 and 1174 provide that every employer shall, semi-monthly or at the
12   time of payment of wages, furnish each employee, either as a detachable part of the check or separately,
13   an accurate, itemized statement in writing showing the total hours worked, and the applicable hourly rates
14   and corresponding total number of hours worked.
15          221.    At all relevant times, Defendants failed to maintain proper records and furnish Plaintiff and
16   the members of the State Law Classes, either semi-monthly or at the time of each payment of wages, an
17   accurate, itemized statement conforming to the requirements of Labor Code §§ 226 and 1174.
18          222.    At all relevant times, Defendants failed to furnish Plaintiff and the members of the State
19   Law Classes with accurate wage statements in writing, showing: (1) gross wages earned; (2) total hours
20   worked by each respective employee; (3) all deductions; (4) net wages earned; (5) the inclusive dates of
21   the period for which the employee is paid; (6) the name of the employee and only the last four digits of
22   his or her social security number or an employee identification number; (7) the name and address of the
23   legal entity that is the employer; and (8) all applicable hourly rates in effect during the pay period and the
24   corresponding number of hours worked at each hourly rate.
25          223. Plaintiff is informed and believes that Defendants knew or should have known that Plaintiff
26   and the members of the State Law Classes were entitled to receive wage statements compliant with Labor
27   Code § 226 and 1174, and that Defendants willfully and intentionally failed to provide Plaintiff and the
28   members of the State Law Classes with such accurate, itemized statements showing, for example, accurate

                                                          30
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 32 of 38 Page ID #:744




 1   hours and overtime calculations.
 2             224. Wherefore Plaintiff demands that Defendants pay each and every Class member fifty dollars
 3   ($50.00) for the initial pay period in which the violation occurred and one hundred dollars ($100) for each
 4   subsequent violation, up to a maximum of four thousand dollars ($4,000.00) pursuant to Labor Code §
 5   226, as well as reasonable attorneys’ fees and costs.
 6                                               COUNT VI
                            VIOLATION OF CALIFORNIA LABOR CODE § 2802
 7                    FAILURE TO INDEMNIFY EMPLOYEES’ EXPENSES AND LOSSES
                               (on behalf of Plaintiff and the State Law Classes)
 8
               225.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
 9
               226.    California Labor Code § 2802 provides that an employer shall indemnify his or her
10
     employee for all necessary expenditures or losses incurred by the employee in direct consequence of the
11
     discharge of his or her duties.
12
               227.    During all relevant times, Defendants knowingly and willfully violated California Labor
13
     Code § 2802 by failing to pay Plaintiff and members of the State Law Classes who are no longer employed
14
     by Defendants all expenses and losses owed as alleged herein. Defendants are therefore liable to Plaintiff
15
     and members of the State Law Classes for expenses and losses incurred in direct consequence of the
16
     discharge of Plaintiff’s duties.
17
               228.    Plaintiff individually and on behalf of the members of the State Law Classes, respectfully
18
     request that the Court award all expenses and losses due, and the relief requested below in the Prayer for
19
     Relief.
20
                                                 COUNT VII
21                     VIOLATION OF CALIFORNIA LABOR CODE §§ 226.2 AND 226.7
                       FAILURE TO PERMIT AND AUTHORIZE PAID REST PERIODS
22
                               (on behalf of Plaintiff and the State Law Classes)
23
               229.    Plaintiff re-alleges and incorporates all previous paragraphs herein .
24
               230.    Pursuant to the IWC wage orders applicable to Plaintiff and members of the State Law
25
     Classes’ employment by Defendants, “Every employer shall authorize and permit all employees to take
26
     rest periods, which insofar as practicable shall be in the middle of each work period…[The] authorized
27
     rest period time shall be based on the total hours worked daily at the rate of ten (10) minutes net rest time
28
     per four (4) hours worked or major fraction thereof…Authorized rest period time shall be counted as hours
                                                            31
                  FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 33 of 38 Page ID #:745




 1   worked, for which there shall be no deduction from wages.” Labor Code §§ 226.2 and 226.7(a) prohibits
 2   an employer from requiring any employee to work during any rest period mandated by an applicable order
 3   of the IWC.
 4          231.     Defendants were required to authorize and permit employees such as Plaintiff and the
 5   members of the State Law Classes to take paid rest periods, based upon the total hours worked at a rate of
 6   ten (10) minutes net rest per four (4) hours, or major fraction thereof, with no deduction from wages.
 7   Despite said requirements of the IWC wage orders applicable to Plaintiff and Class Members’
 8   employment by Defendants, Defendants failed permit and authorize Plaintiff and the members of the State
 9   Law Classes, to take paid ten (10) minute rest periods for every four (4) hours worked, or major fraction
10   thereof. Labor Code § 226.2, et. seq.
11          232.     Defendants failed to permit and authorize paid rest periods.
12          233.     For the four (4) years preceding the filing of this lawsuit, Defendants failed to provide
13   Plaintiff and members of the State Law Classes the required paid rest periods pursuant to the IWC wage
14   orders applicable to Plaintiff and members of the State Law Classes employment by Defendants and Labor
15   Code §§226.2 and 226.7 and applicable IWC Wage Orders.
16          234.     As a proximate result of the aforementioned violations, Plaintiff and members of the State
17   Law Classes have been damaged in an amount according to proof at time of trial.
18          235.     Pursuant to Labor Code §§ 226.2 and 226.7, Plaintiff and members of the State Law
19   Classes are entitled to recover one (1) hour of premium pay for each day in which a paid rest period was
20   not provided.
21                                             COUNT VIII
                   VIOLATION OF BUSINESS AND PROFESSIONS CODE, § 17200, et seq.
22                           (on behalf of Plaintiff and the State Law Classes)
23          236. Plaintiff re-alleges and incorporates all previous paragraphs herein.
24          237. Defendants engaged in and continues to engage in unfair business practices in California by
25   practicing, employing, and utilizing the unlawful practices described above, including (a) training and
26   directing Claims Examination Employees to work off-the-clock without compensation; (b) making
27   deductions to Claims Examination Employees’ paychecks to recover overtime premiums earned by the
28   employee; (c) requiring Claims Examination Employees to work overtime without lawful premium

                                                         32
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 34 of 38 Page ID #:746




 1   compensation; (d) failing to provide lawful meal breaks or premium compensation in lieu thereof; and
 2   (e) failing to provide accurate, itemized wage statements.
 3          238. In addition, the conduct alleged in each of the previously stated causes of action constitute
 4   an unlawful and unfair business practice within the meaning of Business & Professions Code § 17200, et
 5   seq.
 6          239. As a result of Defendants’ conduct, Plaintiff and members of the State Law Classes have
 7   been harmed as described in the allegations set forth above.
 8          240. The actions described above constitute false, unfair, fraudulent and deceptive business
 9   practices within the meaning of California Business & Professions Code § 17200, et seq. By and through
10   such unfair, unlawful and/or fraudulent business practices, Defendants obtained valuable property, money,
11   and services from Plaintiff and members of the State Law Classes, and have deprived Plaintiff and members
12   of the State Law Classes fundamental rights and privileges guaranteed to all employees under California
13   law.
14          241. Defendants were unjustly enriched by the policies and practices described herein, and those
15   policies and practices conferred an unfair business advantage on Defendants over other businesses providing
16   similar services which routinely comply with the requirements of California law.
17          242. Plaintiff seeks, on his own behalf, and on behalf of the putative Class members, full
18   restitution of all monies withheld, acquired and/or converted by Defendants by means of the unfair
19   practices complained of herein, as necessary and according to proof, and/or disgorgement of all profits
20   acquired by Defendants by means of the acts and practices described herein.
21          243. Plaintiff seeks, on his own behalf, and on behalf of other Class members similarly situated, an
22   injunction to prohibit Defendants from continuing to engage in the unfair business practices complained of
23   herein. Defendants’ unlawful conduct, as described above, unless and until enjoined and restrained by order
24   of this Court, will cause great and irreparable injury to Plaintiff and members of the State Law Classes in
25   that Defendants will continue to violate these California laws unless specifically ordered to comply with the
26   same. This expectation of future violations will require current and future employees to repeatedly and
27   continuously seek legal redress in order to gain compensation to which they are entitled under California law.
28   Plaintiff has no other adequate remedy at law to ensure future compliance with the California labor laws and

                                                          33
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 35 of 38 Page ID #:747




 1   wage orders alleged to have been violated herein.
 2                                                    COUNT IX
                          VIOLATION OF CALIFORNIA LABOR CODE § 2698, et seq.
 3                       (on behalf of Plaintiff and the other similarly aggrieved employees)
 4            244. Plaintiff is an “aggrieved employee” under PAGA, as he was employed by Defendants during
 5   the applicable statutory period and suffered one or more of the Labor Code violations herein. As such, Plaintiff
 6   seeks to recover, on behalf of himself and all other current and former aggrieved employees of Defendants,
 7   the civil penalties provided by PAGA, plus reasonable attorneys’ fees and costs.
 8            245. Plaintiff seeks to recover the PAGA civil penalties through a representative action permitted
 9   by PAGA and the California Supreme Court in Arias v. Superior Court, 46 Cal. 4th 969 (2009). Therefore,
10   class certification of the PAGA claims is not required, but Plaintiff may choose to seek certification of the
11   PAGA claims.
12            246. Plaintiff seeks to pursue remedies pursuant to PAGA for violations of the California Labor
13   Code, Sections 201-204, 226, 210, 226, 226.2, 226.7, 510, 512, 558, 1174, 1174.5, 1194, 1197.1, and
14   1198.
15            247. Labor Code § 226.3 imposes a civil penalty in addition to any other penalty provided by law
16   of two hundred fifty dollars ($250) per aggrieved employee for the first violation, and one thousand dollars
17   ($1,000) per aggrieved employee or each subsequent violation of Labor Code § 226(a). Pedroza v.
18   PetSmart, Inc., 2012 U.S. Dist. LEXIS 189530, *20 (C.D. Cal. June 14, 2012).
19            248. Pursuant to Labor Code § 203, for an employer who willfully fails to pay any wages of an
20   employee who is discharged or quits, that employee’s wages shall continue as a penalty from the due date
21   at the same rate until paid, but shall not continue for more than thirty (30) days. Labor Code § 256 imposes
22   a civil penalty in an amount not exceeding thirty days’ pay as waiting time under the terms of Labor Code
23   § 203.
24            249. California Labor Code § 558 provides that any employer who violated any provision
25   regulating hours and days of work in any order of the IWC shall be subject to civil penalties. As a result
26   of Defendants’ violation of Wage Order, Plaintiff and the aggrieved employees are entitled to and hereby
27   seek civil penalties in the amount of $50 for the first violation and $100 for each subsequent violation.
28            250. Under California Labor Code §§ 510 and 1194, Defendants are liable for failing to pay

                                                           34
                 FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 36 of 38 Page ID #:748




 1   Plaintiff and the aggrieved employees overtime.
 2           251. Under California Labor Code § 226.7, Defendants are liable for failing to pay Plaintiff and
 3   the aggrieved employees for work performed during unpaid meal periods or paying Plaintiff and the
 4   aggrieved employees one hour of pay for every such unpaid meal period.
 5           252. During the applicable statutory period, Defendants failed to keep payroll records showing
 6   total hours worked and wages paid to Plaintiff and the aggrieved employees. Under California Labor
 7   Code § 1174(d), employers must keep “payroll records showing the hours worked daily by and the wages
 8   paid to . . . employees . . . .” Because Defendants did not keep accurate records reflecting hours worked
 9   for Defendants, it is liable for civil penalties pursuant to California Labor Code § 2698, et seq. To the
10   extent Defendants’ failure to keep accurate payroll records was willful, it is liable to civil penalties under
11   California Labor Code § 1174.5.
12           253. Plaintiff seeks civil penalties pursuant to California Labor Code § 2698, et seq. for violations
13   of the Labor Code, including §§ 226, 226.7, 510, 512, 1174, 1174.5, 1194, 1198, and two hundred dollars
14   ($200) for each aggrieved employee per pay period for each subsequent violation.
15           254. Plaintiff has taken steps to ensure full compliance with the procedural requirements specified
16   in California Labor Code 2699.3 as to each of the alleged violations. As stated above, Plaintiff provided
17   notice to the LWDA of Plaintiff’s claims based on the alleged Labor Code violations, including the facts
18   and theories supporting these claims. The LWDA did not respond within the statutory 60-day period.
19           255. Enforcement of statutory provisions to protect workers and to ensure proper and prompt
20   payment of wages is a fundamental public interest. Plaintiff’s successful enforcement of important rights
21   affecting the public interest will confer a significant benefit upon the general public. Private enforcement
22   of these rights is necessary, as no public agency has pursued enforcement. Plaintiff is incurring a financial
23   burden in pursuing this action, and it would be against the interest of justice to require the payment of
24   attorneys’ fees and costs from any recovery obtained, pursuant to, inter alia, California Labor Code §
25   2699.
26                                            PRAYER FOR RELIEF
27           WHEREFORE, Plaintiff on his own behalf and on the behalf of the putative Collective and Class
28   members, requests judgment as follows:

                                                          35
                FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 37 of 38 Page ID #:749




          a.     Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b) with
 1               respect to the FLSA claims set forth above;
 2
          b.     Designating the named Plaintiff as Representative of the proposed FLSA Collectives;
 3
          c.     Ordering Defendants to disclose in computer format, or in print if no computer readable
 4               format is available, the names and addresses of all those individuals who are similarly
                 situated, and permitting Plaintiff to send notice of this action to all those similarly situated
 5
                 individuals, including the publishing of notice in a manner that is reasonably calculated to
 6               apprise the potential class members of their rights under the FLSA;

 7        d.     Certifying the proposed Rule 23 State Law Classes;
 8
          e.     Designating Plaintiff as representative of the proposed Rule 23 State Law Classes;
 9
          f.     Appointing Siegel Law Group, PLLC and Sommers Schwartz, P.C. as Class Counsel;
10
          g.     Declaring that Defendants willfully violated the Fair Labor Standards Act and its attendant
11               regulations as set forth above;
12
          h.     Granting judgment in favor of Plaintiff and against Defendants and awarding the amount of
13               unpaid overtime wages calculated at the rate of one and one-half (1.5) of Plaintiff’s regular
                 rate (including the shift differential where applicable) multiplied by all off-the-clock hours
14               that Plaintiff worked in excess of eight (8) hours per day and/or forty (40) hours per week
15               for the past four years;

16        i.     Awarding liquidated damages in an amount equal to the amount of unpaid overtime wages
                 found due and owing;
17
          j.     For statutory and civil penalties pursuant to Labor Code §§ 225.5, 226(e), 226.3, and 226.7;
18
19        k.     For disgorgement and restitution to Plaintiff and other similarly effected State Law Class
                 members of all funds unlawfully acquired by Defendants by means of any acts or practices
20               declared by this Court to violate the mandate established by California Business and
                 Professions Code § 17200, et seq.;
21
22        l.     For the appointment of a receiver to receive, manage, and distribute any and all funds
                 disgorged from Defendants and determined to have been wrongfully acquired by Defendants
23               as a result of violations of California Business and Professions Code § 17200, et seq.;
24        m.     For an injunction prohibiting Defendants from engaging in the unfair business practices
25               complained of herein;

26        n.     For an injunction requiring Defendants to give notice to persons to whom restitution is
                 owing of the means by which to file for restitution;
27
          o.     For actual damages or statutory penalties according to proof as set forth in California Labor
28
                 Code §§ 226, 1174, and IWC Wage Order No. 7, § 7(A) related to record keeping;
                                                       36
               FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
 Case 2:20-cv-08901-MWF-AGR Document 50 Filed 04/06/21 Page 38 of 38 Page ID #:750




 1          p.      For an order requiring Defendants to show cause, if any there be, why they should not be
 2                  enjoined and ordered to comply with the applicable California Industrial Welfare
                    Commission wage orders related to record keeping for Defendants’ employees related to
 3                  same; and for an order enjoining and restraining Defendants and their agents, servants and
                    employees related thereto;
 4
            q.      For pre-judgment interest as allowed by California Labor Code §§ 218.6, 1194 and 2802(b)
 5
                    and California Civil Code § 3287 and other statutes;
 6
            r.      Awarding civil penalties pursuant to California Labor Code § 2698, et seq.;
 7
            s.      For reasonable attorneys’ fees, expenses, and costs as provided by the FLSA, California
 8
                    Labor Code §§ 226(e) and (g), 1194, 2802, and California Code of Civil Procedure §
 9                  1021.5; and

10          t.      For such other and further relief the Court may deem just and proper.
11                                              JURY DEMAND
12          Plaintiff individually and on behalf of all others similarly situated, by and through his attorneys,
13   hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure and the court
14   rules and statutes made and provided with respect to the above entitled cause.
15   Dated: April 6, 2021                         Respectfully submitted,
16                                                SOMMERS SCHWARTZ, P.C.
17                                                /s/ Trenton R. Kashima
                                                  Trenton R. Kashima, Esq.
18                                                402 West Broadway, Suite 1760
19                                                San Diego, California 92101
                                                  Telephone: (619) 762-2126
20                                                Facsimile: (619) 762-2123

21                                                Jack L. Siegel
                                                  Stacy W. Thomsen
22                                                SIEGEL LAW GROUP, PLLC
                                                  4925 Greenville Avenue, Suite 600
23                                                Dallas, Texas 75206
                                                  Telephone: (214) 790-4454
24
25
26
27
28

                                                        37
                 FIRST AMENDED COLLECTIVE & CLASS COMPLAINT AND JURY DEMAND
